DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 6/24/21 have been considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the limitations of determining a slip angle of a rear wheel of a single-track vehicle. The determining limitations as written are processes that can be performed in the mind, except for “comprising a control unit”. Except for the control unit, nothing in the claim language exempts the claim from practically being performed in the mind.

On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claims 16-30 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1-20 fall within one of the statutory categories?  Yes. The claims are directed toward a method including at least one step.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea using mathematical concepts
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The method performed by the system in claims 16-30 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The claims recite the additional element of “comprising a control unit” that performs the determining step. 
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application. The determining by a control unit merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea.

With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 16-30 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The claims recite the additional element of the control unit that performs the determining step The additional limitation is no more than mere instructions to apply the exception using a computer (control unit). It is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.

With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The additional elements in claims 16-30 amount to no more than mere instructions to apply the exception using a computer, The mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Thus, since claims -20 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 16-30 are directed towards non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-23, 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinto (US 20130144476)

	Regarding claim 16, Pinto teaches a method for determining a slip angle Xr of a rear wheel of a single-track motor vehicle for the traction control of the rear wheel of the single-track motor vehicle by a control loop, (See Pinto fig. 9 that depicts a single track motor vehicle, see Pinto [0100] “A second control loop for the side-slip angle may be implemented, comparing the estimated (or measured) value to a target determined either as a threshold or derived from a reference model”.) comprising the acts of: determining the slip angle Xr of the rear wheel as a feedback variable of the control loop by at least one of determining a first slip angle kri using a first state estimator, wherein input variables of the first state estimator are at least one steering angle 6 on a front wheel of the single-track motor vehicle and an orientation of the single-track motor vehicle in space, determining a second slip angle Xr2 using a second state estimator, wherein input variables of the second state estimator are at least one steering angle 6 on the front wheel of the single-track motor vehicle and a movement vector of the single-track motor vehicle in a mass center of gravity of the single-track motor vehicle, and determining a third slip angle Xr3, wherein the third slip angle Xr3 is determined from a predetermined relationship for a single-track model between the steering angle 6, an Ackermann angle AA, a slip angle Xf of a front wheel, and the third slip angle Xr3 wherein the slip angle Xf is determined from a predetermined ratio of the slip angle xf to a vehicle status, and the first slip angle kri, the second slip angle Xr2, or the third slip angle Xr3 represents the slip angle Xr, or the slip angle Xr is determined from at least two of the slip angles kri, Xr2, and Xr3. (Pinto [0039] “Function block F4 determines the vehicle side-slip velocity d.beta., side-slip angle .beta. and wheel lateral slips .alpha. from at least road wheel angle .delta., vehicle longitudinal velocity v.sub.x and known vehicle and tyre parameters”. See also Pinto [0107] “The preferred way to estimate the side-slip angle .beta. is either through direct integration of measured side-slip velocity (preferred in short transients), or to use the value determined in the observer of FIG. 9 (best results in the linear region), or a fusion of the two methods. The .beta. observer can be of different complexity, from open loop only, or corrected in closed loop (e.g. Luenberger observer, Kalman Filter) using measured yaw rate and lateral acceleration, or using a fuzzy logic”.)

	Regarding claim 17, Pinto teaches the method according to claim 16, wherein the first state estimator is a Kalman filter or an expanded Kalman filter. (Pinto [0039] “Measured lateral acceleration a.sub.y and measured yaw-rate are also commonly used, either for compensating the observer error (e.g. Luenberger observer, Kalman Filter) and/or for direct integration”.)

	Regarding claim 18, Pinto teaches the method according to claim 17, wherein the second state estimator is a Kalman filter or an expanded Kalman filter. (Pinto [0046] “Any suitable speed estimation algorithm may be used, as open loop fusion of signals above discussed, or corrected in closed loop (e.g. Luenberger observer, Kalman Filter), or determined with a fuzzy logic”.)

	Regarding claim 19, Pinto teaches the method according to claim 18, further comprising the act of: determining the orientation of the motor vehicle in space from a roll angle (D, a yaw angle 'PI, and a pitch angle 0 of the motor vehicle. (Pinto [0038] “In operation of the yaw control system, the controller 25 is configured to receive the outputs from each of the sensors 20-23, 26, 27 and 28, to determine relevant attributes of the vehicle's disposition”.)

	Regarding claim 20, Pinto teaches the method according to claim 19, further comprising the act of: determining a curve radius R of a curve described by the single-track motor vehicle, and the curve radius R is an input variable of the first state estimator. (See Pinto fig. 9 that depicts the curve radius of the rear wheel of the single track motor vehicle.)

Regarding claim 21, Pinto teaches the method according to claim 20, wherein the curve radius R and the orientation of the motor vehicle are determined from a roll rate 5, a yaw rate Y, and a pitch rate O as well as an acceleration of the motor vehicle in space and a vehicle velocity v. (Pinto [0041] “The controller 25 is configured to determine the longitudinal velocity of the vehicle from the output of one or more of the speed sensors 20-23 using any suitable algorithm. The longitudinal velocity (v.sub.x) is the velocity of the vehicle in the direction of its longitudinal axis, i.e. forwards or backwards and may be calculated from a single speed sensor 20-23 or from multiple speed sensors 20-23”.)

Regarding claim 22, Pinto teaches the method according to claim 21, further comprising the act of: determining a vehicle mass m of the single-track motor vehicle, wherein a coefficient of friction between a roadway and a tire of the rear wheel is determined, and the vehicle mass m and the coefficient of friction are input variables of the first state estimator. (See Pinto fig. 9 that depicts the parameters that include the vehicle mass and the coefficient of friction.)

Regarding claim 23, Pinto teaches the method according to claim 22, wherein the movement vector of the motor vehicle is determined as an input variable of the second state estimator from a change of a vehicle position ascertained using at least one of a GPS and from a change of an Earth's magnetic field measured using a magnetometer. (Pinto [0045] “It is also possible to use a GPS signal to determine vehicle longitudinal speed or to back-up a computation based on wheel speeds during highly non-linear transients; the GPS signal may also provide information on the vehicle heading”.)

Regarding claim 29, xxxxx teaches a method for traction control of a rear wheel of a single-track motor vehicle by a control loop, wherein a slip angle Kr of the rear wheel is determined as a feedback variable of the control loop, comprising the acts of: determining the slip angle Kr of the rear wheel. (See Pinto fig 14 that depicts the traction provided in the fully integrated system which may determine the slip angle of the rear wheel as a feedback variable of the control loop.)

Regarding claim 30, the claim is directed toward a system that is configured to the method as claimed in claim 16. The cited portions of Pinto used in the rejection of claim 30 disclose where the system performs the method as cited in claim 16. Therefore claim 30 is rejected under the same rational as claim 16.


Allowable Subject Matter

Claims 24-28 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With regard to claim 24, the prior art does not teach or suggest, in addition to the other limitations, further comprises: the method according to claim 16, further comprising the act of: determining the slip angle Xr from precisely two of the slip angles kri, Xr2, and Xr3 by data fusion.

With regard to claim 25, the prior art does not teach or suggest, in addition to the other limitations, further comprises: the method according to claim 24, further comprising the acts of: determining as a measured value a measurement deviation between the slip angle Xr determined by the data fusion; and determining as a reference value and the slip angle kri, Xr2, or Xr3 not used in the determination of the slip angle Xr using the precisely two of the slip angles kri, Xr2, and Xr3.  

With regard to claim 26, the prior art does not teach or suggest, in addition to the other limitations, further comprises:  the method according to claim 24, further comprising the acts of: determining a deviation between the slip angles kri, Xr2, and Xr3; and determining the slip angle Xr by the data fusion of the two slip angles of the slip angles krl, Xr2, and Xr3 having the smallest deviation from one another.

With regard to claim 27, the prior art does not teach or suggest, in addition to the other limitations, further comprises: the method according to claim 16, further comprising the act of: determining a vehicle status for determining the third slip angle Kr3 using a vehicle velocity v of the motor vehicle, a curve radius R of a curve described by the motor vehicle, and a roll angle (.

With regard to claim 28, the prior art does not teach or suggest, in addition to the other limitations, further comprises:  the method according to claim 27, further comprising the act of: determining a tire lateral force Fs,f on a tire of the front wheel from the curve radius R and the vehicle velocity v using a third state estimator, wherein the slip angle Kf is predetermined for the roll angle ( and the tire lateral force Fs,.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method for the traction control of a single-track motor vehicle taking the slip angle of the rear wheel into consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661